Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings, filed on 02/25/22, have been entered. 

Allowable Subject Matter
Based on the most recent set of claims filed 02/25/22 and the interview held 05/26/22, Claims 16-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Barrett on 05/26/22.

Based on the most recent set of claims filed 02/25/22 and the interview held 05/26/22, the application has been amended as follows: 
Claims 1-10, 12-15, & 21 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a bone plate assembly, comprising: a bone plate including an elongated slot, wherein the elongated slot includes a threaded fastener opening, a first slotted portion, a first plurality of teeth formed on a first side of the first slotted portion, and a second slotted portion; a driver including a gear adapted to engage the first plurality of teeth: a first fastener received within the threaded fastener opening; and a second fastener slidably received within the second slotted portion, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Lietz et al. (US PG Pub No. 2012/0123484).
Lietz et al. discloses a bone plate comprising a plurality of screw holes and elongated slots formed therethrough, wherein one of the elongated slots is a three-part combination hole which comprises a threaded fastener opening, a first slotted portion, and a second slotted portion connected to one another to establish one continuous slot, wherein a first fastener is received within the threaded fastener opening and a second fastener is received within the second slotted portion, but Lietz et al. fails to disclose a first plurality of teeth formed on a first side of the first slotted portion, and a driver including a gear adapted to engage the first plurality of teeth. Furthermore, there is no reasonable motivation to modify Lietz et al. to have the claimed features without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775